 

 

Case 1:15-cv-00019-JEB Document 54 Filed 01/27/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA, ex rel.
WILLIAM R. BALDIGA and
FAH LIQUIDATING TRUST
Civil Action No.15-00019 (JEB)
Plaintiffs/Relators, UNDER SEAL
v.

HYBRID TECH HOLDINGS, LLC,
HYBRID TECHNOLOGY, LLC, and
ACE STRENGTH INTERNATIONAL, LTD.,

pronosnpl ORDER

The United States having intervened in this action for the purpose of effectuating a

Defendants.

settlement between the United States, relators, and defendants,
IT IS HEREBY ORDERED that:
1. Relators’ Second Amended Complaint, the United States’ Notice of Intervention for

the Purpose of Settlement, and this Order be unsealed;

 

2. all other papers filed in this case remain under seal; and
3. all other matters occurring in this action after the date of this Order shall be filed

publicly and not under seal.

*s “~
IT IS SO ORDERED this 27 day of Ps. , 2020.

 
 

 

 

5 (Saebory

 

 
